UNITED STATES SECURITIES A ND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THEEXCHANGE ACT For the transition period from to Commission file number 001-15757 TRUE DRINKS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 84-1575085 (State or Other Jurisdiction of Incorporation (IRS Employer Identification No.) or Organization) 18552 MacArthur Blvd., Suite 325 Irvine, CA 92612 (Address of Principal Executive Offices) (949) 203-3500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-12 of the Exchange Act). Yes [ ] No [X] The number of shares of Common Stock, with $0.001 par value, outstanding onAugust 14, 2013 was 27,822,860. TRUE DRINKS HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December31,2012 1 Condensed Consolidated Statements of Operations for the three and six months endedJune 30, 2013 and 2012 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013and 2012 (unaudited) 3 Notes to unaudited Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 18 PARTII. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 20 SIGNATURES -i- Table of Contents PARTI ITEM 1. FINANCIAL STATEMENTS TRUE DRINKS HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December31, (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net Inventory Deferred financing costs - Prepaid expenses and other current assets Total Current Assets Restricted Cash Property and Equipment, net Patents, net Trademarks, net Goodwill Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable, net Derivative liabilities - Other current liabilities - Total Liabilities Commitments and Contingencies (Note 5) Stockholders’ Equity: Common Stock, $0.001 par value, 40,000,000 shares authorized, 27,809,223 and 1,337,335 shares outstanding at June 30, 2013 and December 31, 2012, respectively Preferred Stock (liquidation preference of $10 per share), $0.001 par value, 5,000,000 shares authorized, 0 and 1,544,565 shares outstanding at June 30, 2013 and December 31, 2012, respectively - Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents TRUE DRINKS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, SixMonthsEnded June 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Selling and marketing General and administrative Total operating expenses Operating Loss ) Other Expense Change in fair value of derivative liability ) - ) - Interest expense Otherexpense - - Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares of Common Stock outstanding, basic and diluted (1) The accompanying notes are an integral part of these condensed consolidated financial statements. The weighted average shares of Common Stock outstanding was calculated based on as-converted to Common Stock figures for the preferred stock that was granted to shareholders of True Drinks, Inc. upon the merger with Bazi International on October 15, 2012. The 100-for-1 reverse stock split executed on January 18, 2013 was retrospectively reflected in weighted average number of shares of Common Stock outstanding. -2- Table of Contents TRUE DRINKS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEnded June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization Accretion of deferred financing costs - Change in estimated fair value of derivative ) - Amortization of debt discount - Stock issued to founders - Fair value of stock issued for services - Stock based compensation Change in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable and accrued expenses Other current liabilities - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Change in restricted cash ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of Common Stock - Proceeds from notes payable - Deferred financing costs paid ) - Repayments on notes payable ) - Net cash provided by financing activities NET INCREASE IN CASH CASH- beginning of period - CASH- end of period $ $ SUPPLEMENTAL DISCLOSURES Interest paid in cash $ $ - Non-cash financing and investing activities: Conversion of preferred stock to common stock $ $ - Conversion of notes payable and accrued interest to common stock $ $ - Warrants issued as deferred financing costs $ $
